Citation Nr: 9923971	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  96-18 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased (compensable) rating for 
rheumatoid arthritis of the hands and feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active naval service from September 1943 to 
August 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Los Angeles 
Regional Office (RO) September 1995 rating decision which 
denied a compensable rating for the service-connected 
rheumatoid arthritis of the hands and feet.

In his April 1996 substantive appeal, the veteran requested a 
personal hearing, confirming such hearing request in writing 
in September 1998.  A review of the record reveals that an RO 
hearing was scheduled for November 19, 1998 (notification of 
which was mailed to his address of record on October 19, 
1998), but the veteran failed to report for same due to 
transportation problems (see letter to RO, received on 
November 19, 1998).  By February 1999 letter, he was informed 
that his hearing was rescheduled for March 24, 1999, but a 
hand-written notation on the February 11, 1999 notification 
letter to the veteran indicates that he failed to report for 
the March 1999 hearing.  By June 11, 1999 letter mailed to 
his address of record, the veteran was informed that he was 
scheduled to appear at a Travel Board hearing on July 21, 
1999.  By July 8, 1999 letter to the RO, the veteran 
expressed his gratitude for the scheduled hearing, but he 
indicated that that was not what he was looking for; rather, 
he appears to have wanted someone to help him get to the Long 
Beach VA facility for treatment of his hands and feet.  The 
Board interprets the aforementioned July 1999 correspondence 
from the veteran as a withdrawal of his personal hearing 
request, notwithstanding his representative's August 1999 
suggestion that his intentions regarding a hearing require 
clarification.  


FINDINGS OF FACT

1.  The veteran's service-connected rheumatoid arthritis of 
the hands and feet is and has been inactive for many years, 
and is not shown to be productive of any symptomatology or 
residual disability.

2.  Medical evidence demonstrates that the veteran's current 
symptomatology involving the hands and feet is associated 
with disabilities other than his service-connected rheumatoid 
arthritis.

CONCLUSION OF LAW

The schedular criteria for a compensable rating for 
rheumatoid arthritis of the hands and feet have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Code 5002 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim is well grounded in 
that it is capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  This finding is based on his assertion 
that disability associated with his service-connected 
rheumatoid arthritis of the hands and feet has increased in 
severity.  Proscelle v. Derwinski, 1 Vet. App. 629 (1992); 
King v. Brown, 5 Vet. App. 19 (1993).  Once a claim is 
determined well grounded, VA has a duty to assist in the 
development of evidence pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  Pertinent clinical data have been associated with 
the file, including current data sufficient to address the 
merits of the claim.  The Board is satisfied that the duty to 
assist has been met in this case, notwithstanding the 
veteran's representative's August 1999 suggestion to the 
contrary.  

Specifically, the veteran's representative indicated in 
August 1999 that the most recent VA orthopedic examination in 
April 1996 was inadequate for the purpose of evaluating the 
severity of the veteran's service-connected disability.  As 
will be discussed more fully below, the Board disagrees with 
the representative's suggestion and finds the April 1996 VA 
orthopedic examination report adequate for an equitable 
resolution of the veteran's claim.

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1998), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Historically, service connection for chronic myositis of the 
hands and feet was granted by RO rating decision in October 
1945, and a 20 percent evaluation was assigned.  That 
decision was based on the veteran's service medical records 
showing in-service onset of pertinent symptomatology and an 
unconfirmed diagnosis of myositis.  

By October 1946 RO rating decision, the evaluation of the 
veteran's service-connected myositis of the hands and feet 
was reduced to noncompensable based on October 1946 VA 
medical examination report, at which time chronic myositis of 
the hands and feet was diagnosed.

Subsequently, VA and private medical records were submitted 
showing, overall, that the veteran was treated for rheumatoid 
arthritis.  Consequently, by RO rating decision in December 
1951, the diagnosis of his service-connected disability 
involving the hands and feet was changed from myositis to 
rheumatoid arthritis, but the previously established 
noncompensable rating was continued.

VA treatment records from August 1975 to June 1978 reveal, in 
pertinent part, intermittent treatment associated with 
painful and swollen hands and feet, which appear to have been 
attributed to diagnosed degenerative arthritis rather than to 
rheumatoid arthritis (see medical examination reports in June 
1976 and February 1978).

By November 1978 rating decision, the RO granted the 
veteran's claim of entitlement to nonservice-connected 
pension benefits based, in pertinent part, on the severity of 
symptomatology associated with his nonservice-connected 
degenerative arthritis and hypertension.

VA treatment records from April 1979 to March 1982 reveal, in 
pertinent part, intermittent treatment associated with 
numbness, pain, and swelling involving the veteran's hands 
and feet.  During the period of treatment, degenerative joint 
disease, degenerative arthritis, osteoporosis, and 
hyperparathyroidism were diagnosed (service connection for 
hyperparathyroidism was denied by RO rating decision in 
September 1983 and was affirmed by Board decision in 
September 1984, also finding that a compensable evaluation of 
the service-connected rheumatoid arthritis was unwarranted 
based on the evidence of record).  

VA treatment records from January 1987 to July 1990 reveal 
intermittent treatment associated with continued symptoms of 
pain, swelling, and tingling sensation involving the 
veteran's hands and feet.  During this period of treatment, 
it was indicated that the etiology of the hands and feet pain 
and swelling symptomatology was unknown and various possible 
diagnoses were entertained, including peripheral neuropathy 
and Raynaud's phenomenon.  

On VA medical examination in August 1990, the veteran 
reported that he continued to experience pain and swelling in 
his hands, feet, ankles, and the right knee.  On examination, 
the palms and all fingers of both hands were "markedly" 
swollen, the right hand was tender to palpation, he was 
unable to heel- or toe-walk, and reported severe pain in the 
feet when standing, walking, or sitting down (noting that he 
was able to walk a distance of 25 feet and stand for up to 15 
minutes).  Rheumatology clinical study was "negative;" X-
ray study of the hands revealed degenerative changes but 
changes in the left radius and calcaneus could have been the 
result of collagen vascular changes; X-ray study of the 
ankles revealed post-traumatic degenerative changes and a 
possibility of collagen vascular abnormality.  Infectious 
arthritis of hands and feet and degenerative arthritis of 
both hands were diagnosed.

At a personal hearing in June 1991, the veteran testified 
that he experienced pain and soft tissue swelling in his 
hands and feet since active service, noting that the nature 
of the symptomatology remained about the same over the years.  
He indicated that he experienced the pain at all times, 
interfering with his ability to walk and stand.  He felt that 
the symptomatology did not affect his ability to pick up 
objects with his hands.  Reportedly, he was not taking any 
medication for arthritis and did not feel that the joints of 
the hands or feet were swollen.  

On VA orthopedic examination in June 1992, the veteran 
indicated that he experienced pain, swelling, and morning 
stiffness in his hands and feet.  On examination, the palmar 
surfaces of both hands were diffusely tender to palpation, 
both hands were enlarged, and grip strength was to 30 pounds 
in the right hand and 30 pounds on the left.  He was unable 
to stand or walk on his heels or toes, complaining of severe 
pain; squatting was reduced by 25 percent and was associated 
with bilateral foot pain.  X-ray study of the hands and feet 
revealed the presence of degenerative changes.  Plantar and 
palmar fasciitis of both hands and degenerative arthritis 
involving both hands and feet were diagnosed.

On VA orthopedic examination in October 1992, the veteran 
essentially reiterated his previously described history 
associated with pain and swelling symptomatology involving 
his hands and feet.  On examination, degenerative joint 
disease in the hands was diagnosed; the examiner found no 
explanation for the steady burning pain described by the 
veteran.

Based on the foregoing evidence, an increased (compensable) 
evaluation of the veteran's service-connected rheumatoid 
arthritis of the hands and feet was denied by Board decision 
in July 1994.

VA treatment records from January 1994 to May 1995 reveal 
intermittent treatment associated with increasing pain and 
swelling in the veteran's hands and feet, showing, in 
pertinent part, diagnoses of degenerative joint disease and 
peripheral neuropathy, and noting history of rheumatoid 
arthritis.  

On VA orthopedic examination in April 1996, the veteran 
indicated that he experienced persistent pain, swelling, and 
morning stiffness in his hands and feet since active service.  
Reportedly, he also experienced some nonspecific numbness and 
tingling sensation in the hands and feet which, the examiner 
noted, did not conform to any specific dermatome, nerve 
conduction and electromyography studies (which did not show 
evidence of radiculopathy or specific peripheral neuropathy 
involving the medial, ulnar, or anterior tibial nerves).  The 
examiner indicated that the diagnosis of rheumatoid arthritis 
appeared to have been definitely ruled out in 1983 by 
negative rheumatoid factor tests and clinical history with 
the evolution of rheumatoid arthritis on clinical grounds.  
On examination, the range of motion of all joints in the 
upper and lower extremities was normal and was not associated 
with weakness, muscle atrophy, or tenderness; there was no 
evidence of subcutaneous nodules which would be consistent 
with rheumatoid arthritis; there was no ulnar deviation or 
subluxation of the metacarpophalangeal joints, no evidence of 
median or ulnar nerve entrapment, and no evidence of redness 
or erythema.  The examiner's conclusion, based on a review of 
the claims file and the pertinent medical history, was that 
the veteran has a well-established diagnosis of degenerative 
joint disease (osteoarthritis); the clinical picture on 
physical examination and serological data are incompatible 
with the diagnosis of rheumatoid arthritis; morning stiffness 
and tingling sensation of the palmar surfaces of both hands 
and soles of the feet continue to be problem, but the 
evidence is incompatible with discrete peripheral entrapment 
neuropathy.  He indicated that the persistent nature of the 
veteran's symptomatology remains unexplained but is clearly 
not attributable to rheumatoid arthritis.

Disability of the musculoskeletal system is primarily 
inability, due to damage in parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to pain, supported by adequate 
pathology, evidenced by visible behavior of a veteran 
undertaking motion; weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Factors considered in 
evaluating residual disability include less movement than 
normal, more movement than normal, weakened movement, excess 
fatigability, pain on movement, swelling, deformity or 
atrophy of disuse or incoordination.  38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Currently, the veteran's service-connected rheumatoid 
arthritis is rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5002, rheumatoid (atrophic) arthritis, and a noncompensable 
evaluation is assigned.  Although Diagnostic Code 5002 
provides for a minimum 20 percent evaluation of rheumatoid 
arthritis, such evaluation will be assigned for rheumatoid 
arthritis as an active process.  Chronic residuals of 
rheumatoid arthritis, such as limitation of motion or 
ankylosis, are to be rated under the appropriate diagnostic 
codes for the specific joints involved.  Where the limitation 
of motion of the specific joints is noncompensable, a 10 
percent rating is for application for each such major joint 
or group of minor joints affected by limitation of motion.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

Based on the foregoing, the Board finds that a compensable 
rating for the veteran's service-connected rheumatoid 
arthritis of the hands and feet is not warranted.  It is 
noted that service connection for rheumatoid arthritis has 
been in effect for many years, as the medical evidence of 
record reveals, historically, and a clear diagnosis thereof 
attributes its onset to active service.  However, service 
connection is not currently in effect for other, potentially 
related disabilities such as degenerative arthritis.  As this 
appeal is limited to the evaluation of the severity of 
symptomatology associated strictly with the service-connected 
rheumatoid arthritis involving the veteran's hands and feet, 
the Board may not consider manifestations of hand and foot 
symptomatology which is related to disability other than his 
rheumatoid arthritis.

The entirety of the evidence of record clearly shows that the 
veteran now experiences, and has been for many years, 
persistent symptoms of pain, swelling, and morning stiffness 
involving his hands and feet, and has received intermittent 
medical treatment therefor over the years.  However, the 
evidence demonstrates that rheumatoid arthritis has not been 
active (or indeed shown to be present on repeated clinical 
studies in the recent years) and current symptomatology 
appears to be related to his nonservice-connected 
degenerative arthritis (osteoarthritis).  Most importantly, 
the veteran was thoroughly examined and his file was reviewed 
by a VA physician in April 1996.  Although the examiner 
opined that the etiology of the veteran's persistent 
symptomatology is unexplained, he clearly stated that it is 
not related to rheumatoid arthritis.  Moreover, although the 
veteran reported experiencing persistent pain and swelling at 
the time of the April 1996 examination, the range of motion 
of all pertinent joints was full (i.e. not limited) at that 
time; there was also no evidence of muscle atrophy, 
tenderness, deformities, or weakness affecting the pertinent 
extremities.  Thus, there is no basis upon which a 
compensable rating may now be assigned his service-connected 
rheumatoid arthritis of the hands and feet.  

The Board stresses that persistent symptoms of pain and 
swelling affecting the veteran's hands and feet has been 
clearly and consistently documented in his claims file, and 
his contention regarding the nature of his pertinent 
symptomatology is not questioned.  However, a VA physician 
examined him as recently as April 1996 and indicated that his 
symptomatology is not attributable to the service-connected 
disability.  

As shown on VA orthopedic examination in April 1996, the 
range of motion of all pertinent joints is full.  Thus, a 
compensable rating for the veteran's rheumatoid arthritis may 
not be assigned under Diagnostic Code 5002 which provides 
that a compensable rating may be assigned if the range of 
motion of the pertinent joints is impaired to a 
noncompensable degree (and such impairment is supported by 
objective evidence).  Likewise, a compensable evaluation may 
not be assigned based on evidence of ankylosis as such has 
clearly not been shown by the evidence of record.  The Board 
stresses that application of 38 C.F.R. §§ 4.40 and 4.45 as 
mandated by DeLuca, 8 Vet. App. at 206 does not provide a 
basis upon which a compensable rating may be assigned as the 
presence of symptomatology involving the veteran's hands and 
feet has been attributed to disabilities other than the 
service-connected rheumatoid arthritis.

The preponderance of the evidence is against the veteran's 
increased rating claim, and it presents no question as to 
which of two evaluations should be applied.  Thus, the 
provisions of 38 C.F.R. § 4.7 (1998) are inapplicable.


ORDER

An increased (compensable) rating for rheumatoid arthritis of 
the hands and feet is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

